ORDER

PER CURIAM.
Deandre Moore appeals from the judgment convicting him of three counts of armed criminal action, Section 571.015, RSMo 1994, three counts of first-degree robbery, Section 569.020, RSMo 1994, and one count of first-degree assault, Section 565.050, RSMo 1994, entered in the Circuit Court of the City of St. Louis after a jury trial. He was sentenced to 25 years’ imprisonment on each count, with all sentences to run concurrently. On appeal he argues that the trial court erred in overruling his Batson objections.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. We have, however, provided the parties with a memorandum opinion for their exclusive use detailing the reasons for this decision. We affirm the judgment pursuant to Rule 30.25(b).